DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 23 November 2023 is acknowledged.  Claims 10-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 5, it is unclear if “layers” is the same as or different than “an energy layer” recited at line 15 of claim 1.  
At line 2 of claim 7, it is unclear if “energy level” is the same as or different than “energy levels” recited at line 10 of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooley, III et al. (U.S. Pub. No. 2020/0298025).  Regarding claim 1, Cooley, III et al. (hereinafter Cooley) discloses a system for proton therapy treatment [0097], comprising: a gantry comprising a nozzle configured to emit a controllable proton beam ([0116], [0121] and [0236]); a proton therapy treatment system operable to automatically control the gantry according to a treatment plan ([0128], [0142], [0236], [0041] and [0240]); and a treatment planning system ([0042], [0128], [0129] and Fig. 30) comprising: a memory; and a processor operable to perform a method of generating the treatment plan ([0042], [0128] and [0129]) (*Note the following steps are being construed as steps the processor is operable to perform), the method comprising: receiving treatment planning parameters ([0136] and [0137]); determining a number of spots and energy levels of the spots according to the treatment planning parameters (“5 layers each having 25 spots; that is, 5 rows×5 columns for 125 total spots in the volume”; and “each spot must receive at least 4 pulses so the dose to that spot can be delivered accurately through active dose control of the charge in each pulse” – [0146]); calculating intensities for the spots according to the energy levels (deepest layer of spots require 6 pulses because more charge is required there – [0146]); discretizing the spots into a plurality of blocks (rows and columns) according to locations of the spots and intensities of the spots, wherein the treatment plan comprises the plurality of blocks, and wherein the blocks represent an energy layer applied by the controllable proton beam [0146]; and outputting the treatment plan ([0147]-[0157]). Regarding claim 2, the system is configured to treat a patient using the gantry according to the treatment plan ([0116], [0119], [0147]-[0157]).  Regarding claim 3, the treatment planning system (which contains sequencer) is configured to discretize the spots into a plurality of blocks iteratively until a clinical goal is achieved [0145].  Regarding claim 4, the treatment planning system is configured to determine a plurality of angles for performing proton therapy treatment and wherein the determining a number of spots and energy levels of the spots is further based on the plurality of angles ([0145] and [0169]). Regarding claim 5, the treatment planning system is configured to receive a number of layers as user input ([0086], [0146], [0139], [0131] and [0132]), where the determining a number of spots and energy levels of the spots is further based on the number of layers [0131]. Regarding claim 6, the treatment planning system is configured to sort the spots according to depth before discretizing the spots [0146]. Regarding claim 7, the treatment planning system is configured to sort the spots according to energy level before discretizing the spots (deepest layer requires more pulses because more charge is required there – [0146]). Regarding claim 8, the energy layers comprise a fixed spacing as each layer is deeper than the previous [0146].  Regarding claim 9, the energy layers a fixed total intensity, hence the requirement for the deepest layer requiring more pulses [0146].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791